Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mr. 

Wonsuck Choi on 01/22/2021.

Please amend claim as below:

21.	(Currently Amended) A user terminal comprising:
a peripheral interface configured to connect the user terminal to a peripheral device;
a user interface configured to output a notification according to a notification function of the user terminal;
a processor; and
a computer-readable medium in communication with the processor, the computer-readable medium comprising executable instructions that, when executed by the processor, cause the processor to control the user terminal to perform: 

receiving first data associated with a first communication event while the user terminal is in a sleep or locked state, the first communication event associated with a native communication service of the user terminal;
in response to receiving the first data, outputting, via the user interface of the user terminal, a first notification indicating [[the]] an occurrence of the first communication event;
receiving second data associated with a second communication event while the user terminal is in the sleep or locked state, the second communication event associated with a communication application that does not have access to the notification function of the user terminal while the user terminal is in the sleep or locked state; and

in response to receiving the second data, sending, to the peripheral device via the peripheral interface, a signal that causes the peripheral device to generate a second notification indicating [[the]] an occurrence of the second communication event.

22.	(Currently Amended) The user terminal of claim 21, wherein the instructions, when executed by the processor, further cause the processor to control the user terminal to perform: 
initiating [[a]] the native communication service for a communication via [[the]] a first communication network, the native communication service being native to an operating system (OS) of the user terminal and configured to conduct [[the]] a native communication event, wherein the first communication event is the native communication event; and
initiating a non-native communication service for a communication via [[the]] a second communication network, the non-native communication service not being native to the OS of the user terminal and configured to conduct [[the]] a non-native communication event, wherein the second communication event is the non-native communication event,[[; and]]
wherein the notification function is configured to generate a notification when the native or non-native communication service detects an occurrence of the native or non-native communication event, and the notification function is not available to the non-native communication service when the user terminal is in the sleep or locked state.

23.	(Currently Amended) The user terminal of claim 21, whereinthe second data comprises a message indicating the occurrence of the second communication event.

24.	(Currently Amended) The user terminal of claim 23, wherein the message comprises a push notification sent from a second communication event. 

25.	(Currently Amended) The user terminal of claim 21, wherein the instructions, when executed by the processor, further cause the processor to control the user terminal to perform: f
receiving, from the peripheral device via the peripheral interface, an indication of a user input to the peripheral device, the user input indicating a user response to the second notification; and
upon receiving the indication from the peripheral device, allowing the peripheral device to conduct the second communication event.  

26.	(Currently Amended) The user terminal of claim 21, wherein the second communication event comprises an incoming call, an active call, a live meeting, a missed call, a voicemail, a mute state, or an app launch.

27.	(Currently Amended) The user terminal of claim 21, wherein the first data is received via a cellular or mobile network.

28.	(Currently Amended) The user terminal of claim 21, wherein the second data is received via a packet-based network.

29.	(Currently Amended) The user terminal of claim 21, wherein the peripheral interface comprises a USB port, Lightening port, Wi-Fi interface or Bluetooth interface.

user terminal of claim 21, wherein the peripheral interface is configured to operate according to Human Interface Device (HID) protocol.

31.	(Currently Amended) A method of operating a user terminal to generate a notification when a communication event occurs, comprising

receiving first data associated with a first communication event while the user terminal is in a sleep or locked state, the first communication event associated with a native communication service of the user terminal;
in response to receiving the first data, outputting, via a user interface of the user terminal, a first notification indicating [[the]] an occurrence of the first communication event, the user interface configured to output a notification according to a notification function of the user terminal; 
receiving second data associated with a second communication event while the user terminal is in the sleep or locked state, the second communication event associated with a communication application that does not have access to the notification function of the user terminal while the user terminal is in the sleep or locked state; and

in response to receiving the second data, sending, to a peripheral device, a signal that causes the peripheral device to generate a second notification indicating [[the]] an occurrence of the second communication event.

32.	(Currently Amended) The method of claim 31, further comprising:
initiating [[a]] the native communication service for a communication via [[the]] a first communication network, the native communication service being native to an operating system user terminal and configured to conduct [[the]] a native communication event, wherein the first communication event is the native communication event; and
initiating a non-native communication service for a communication via [[the]] a second communication network, the non-native communication service not being native to the OS of the user terminal and configured to conduct [[the]] a non-native communication event, wherein the second communication event is the non-native communication event,[[; and]]
wherein the notification function is configured to generate a notification when the native or non-native communication service detects an occurrence of the native or non-native communication event, and the notification function is not available to the non-native communication service when the user terminal is in the sleep or locked state.

33.	(Currently Amended) The method of claim 31, wherein the second data comprises a message indicating the occurrence of the second communication event.

34.	(Currently Amended) The method of claim 33, wherein the message comprises a push notification sent from a second communication event. 

35.	(Currently Amended) The method of claim 31, further comprising:
receiving, from the peripheral device, an indication of a user input to the peripheral device, the user input indicating a user response to the second notification; and
upon receiving the indication from the peripheral device, allowing the peripheral device to conduct the second communication event.  

36.	(Currently Amended) The method of claim 31, wherein the second communication event comprises an incoming call, an active call, a live meeting, a missed call, a voicemail, a mute state, or an app launch.

the first data is received via a cellular or mobile network.

38.	(Currently Amended) The method of claim 31, wherein the second data is received via a packet-based network.

39.	(Currently Amended) A non-transitory computer readable medium containing instructions which, when executed by a processor, cause a user terminal to perform: 

receiving first data associated with a first communication event while the user terminal is in a sleep or locked state, the first communication event associated with a native communication service of the user terminal;
in response to receiving the first data, outputting, via a user interface of the user terminal, a first notification indicating [[the]] an occurrence of the first communication event, the user interface configured to output a notification according to a notification function of the user terminal;
receiving second data associated with a second communication event while the user terminal is in the sleep or locked state, the second communication event associated with a communication application that does not have access to the notification function of the user terminal while the user terminal is in the sleep or locked state; and

in response to receiving the second data, sending, to a peripheral device, a signal that causes the peripheral device to generate a second notification indicating [[the]] an occurrence of the second communication event.

user terminal to perform: 
initiating the native communication service for a communication via a first communication network, the native communication service being native to an operating system (OS) of the user terminal and configured to conduct a native communication event, wherein the first communication event is the native communication event; and
initiating a non-native communication service for a communication via a second communication network, the non-native communication service not being native to the OS of the user terminal and configured to conduct a non-native communication event, wherein the second communication event is the non-native communication event, 
wherein the notification function is configured to generate a notification when the native or non-native communication service detects an occurrence of the native or non-native communication event, and the notification function is not available to the non-native communication service when the user terminal is in the sleep or locked state.
 
 

REASON FOR ALLOWANCE
Claims 21-40 are allowable over cited prior art.
3.	The following is an examiner’s statement of reasons for allowance: This communication warrants no examiner's reason for allowance, as applicant's reply makes evident the reason for allowance, satisfying the record as whole as required by rule 37 CFR 1.104(e). In this case, the substance of applicant's remarks filed on 01/28/2021 and additional limitation on 01/28/2021 with respect to the added claim limitations point out the reason claims are patentable over the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJIBOLA A AKINYEMI whose telephone number is (571)270-1846.  The examiner can normally be reached on Monday-Friday 8:00am-5:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YUWEN PAN can be reached on (571)-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/AJIBOLA A AKINYEMI/Primary Examiner, Art Unit 2649